         Case 1:21-mj-00031-RAL Document 5 Filed 03/26/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                                                  )
 UNITED STATES OF AMERICA                         )
                                                  )
                 Plaintiff,                       )   Case No. 1:21-mj-31
                                                  )
        vs.                                       )
                                                  )
                                                  )
JEREMY VOROUS                                     )                                ·,   .


                 Defendant.                      )


                                           ORDER

       The United States is obligated, pursuant to Brady v. Maryland, 373 U.S. 83 (1963), Giglio

v. United States, 405 U.S. 150 (1972), and subsequent cases, to timely disclose infom1ation

favorable to the defense as to criminal liability on the charged offense(s) or mitigation of any

punishment that may be imposed. Such favorable information includes infonnation that may cast

doubt on the credibility of government witnesses. Possible consequences for violating this order

include exclusion of evidence, dismissal of charges, contempt proceedings, disciplinary referral,

and any other relief authorized by law.




Dated: 3/26/21

                                          ~ U R ~ ) 4,~
                                            United States Mag;?ateJ;{dge
